PER CURIAM.
This is a suit brought by the plaintiffs for rescission of a contract made with the defendants for the purchase of the latters’ hardware business in Taft, Oregon. Plaintiffs rest their claim of right upon allegations of misrepresentation as to the annual net earnings of that business. From a decree dismissing their complaint, plaintiffs appeal.
*203Here their whole case is predicated apon what they claim to be the lower coart’s erroneoas findings derived from the evidence. They assert no departare from the accepted and pertinent rales of law and, therefore, we have no daty in the premises except to examine the record before as. This we have done with care and with the resalt that we find oarselves in complete accord with the conclasions attained by the circait coart and to sach a convincing extent that we cannot forebear an expression of wonderment that an appeal was taken in this matter.
Affirmed.